— Order unanimously reversed on the law, motion denied, indictment reinstated and matter remitted to Monroe County Court for further proceedings on the indictment. Memorandum: County Court erred in dismissing the indictment on the ground that the Grand Jury heard and considered "improperly prejudicial evidence concerning this case” (see, CPL 210.20 [1] [c]; 210.35 [5]). There is no basis in the record for the court’s conclusion that, in reaching its decision to indict defendant, the Grand Jury disregarded the prosecutor’s instructions that it not "consider anything that’s hearsay information, anything that somebody else told the witness” (see, People v Davis, 58 NY2d 1102, 1104; People v Mack, 111 AD2d 186). Upon our review of the minutes of the Grand Jury proceeding, we conclude that this case "does not come anywhere near satisfying the statute’s high test and qualifying for its exceptional remedy [of dismissal of the indictment] (CPL 210.35 [5])” (People v Darby, 75 NY2d 449, *1036455). (Appeal from Order of Monroe County Court, Connell, J. —Grand Larceny, 3rd Degree.) Present — Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.